Citation Nr: 1648128	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a stomach disability, to include acute viral gastroenteritis.  

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for headaches, to include as secondary to a left eye disability.  

5.  Entitlement to service connection for a sleep disorder, to include as secondary to a stomach disability. 

6.  Entitlement to service connection for an acquired psychiatric disability, to include a nervous condition.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in June 2007 and May 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2009, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.  

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the April 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

The Veteran is seeking entitlement to service connection for a left ankle disability, a stomach disability, a left eye disability, headaches, a sleep disorder, and an acquired psychiatric disability.

These claims were previously remanded by the Board for VA medical opinions to determine whether the Veteran's current disabilities are related to his active service.  While these requested opinions were obtained, unfortunately, they were all inadequate in one way or another and further development is required.

In August 2010, the Veteran was afforded a VA examination of his left ankle.  While the examiner concluded that it is less likely than not the Veteran's ankle condition is related to service, based on the absence of any complaints in service or for decades after service, he did not address the argument, raised by the Veteran's representative, that the Veteran's left ankle disability was caused or permanently aggravated by his service connected left knee disability.

In August 2010, the Veteran was afforded a VA examination of his left eye.  The examiner noted that the Veteran suffers from color blindness in his left eye, which is a congenital defect, as well as glaucoma.  The examiner concluded that the Veteran's glaucoma is not service connected, but failed to offer any explanation for this opinion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Another August 2010 VA examiner concluded that the Veteran's current gastritis/GERD and obstructive sleep apnea are not related to service; however, the examiner did not address the Veteran's lay testimony that the symptoms of these claimed disabilities had onset in service.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on Veteran's credible lay statements regarding matters to which he is competent to testify, including reports of in-service injury, and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)( finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").  As the examiner appears to have attributed the Veteran's headaches to his sleep disorder, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Finally, the Veteran was afforded a VA psychological evaluation in September 2010.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood, which the examiner concluded is less likely than not related to the Veteran's active service.  However, the examiner failed to address the Veteran's hearing testimony that he started experiencing psychiatric problems in 1972, within a year of his separation from service.  As noted above, examinations are inadequate where the examiner did not comment on Veteran's credible lay statements regarding matters to which he is competent to testify.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

On remand, the Veteran should be scheduled for new VA examinations to thoroughly address the etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his left ankle condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left ankle disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether his left ankle condition was caused or permanently aggravated by his service connected left knee disability.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should schedule the Veteran for a VA examination of his left eye condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left eye disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should schedule the Veteran for a VA examination of his stomach condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's stomach disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should schedule the Veteran for a VA examination of his sleep disorder.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep disorder had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether this disability was caused or permanently aggravated by the Veteran's gastritis or GERD.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. The RO should schedule the Veteran for a VA examination of his headaches.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's headache disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether this condition is caused or permanently aggravated by his glaucoma.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. The RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.
The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


